Citation Nr: 1300158	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  12-00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In his January 2012 VA Form 9, Substantive Appeal, the Veteran requested a video-conference Board hearing be held at the RO.  In February 2012 correspondence, the RO notified the Veteran that his video-conference Board hearing was scheduled for a date in March 2012.  Later in February 2012, the Veteran informed VA during a telephone conversation that he wished to cancel this hearing.  In March 2012 he also signed a handwritten note to this effect.  As the Veteran has not requested that the hearing be rescheduled, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2012).  


FINDING OF FACT

In November 2012, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim of entitlement to service connection for asbestosis.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to service connection for asbestosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In November 2012, the Veteran submitted a signed statement in which he stated his intention to withdraw his claim for service connection for asbestosis.  This withdrawal is in writing (typewritten) on a VA Form 21-4138 (Statement in Support of Claim) and has been associated with the claims file.  No allegations of errors of fact or law, therefore, remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.  


ORDER

The appeal concerning the claim for service connection for asbestosis is dismissed.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


